


Exhibit 10.44

 

 

Director Compensation Policy

 

The following table sets forth the compensation payable to nonemployee directors
of Lexmark International, Inc.:

 

Annual Retainer Fee

$60,000

Annual Retainer Fee – Finance and Audit Committee

$15,000

Annual Retainer Fee – Compensation and Pension Committee

$10,000

Annual Retainer Fee – Other Committees

$8,000

Annual Chair Retainer Fee – Finance and Audit Committee

$25,000

Annual Chair Retainer Fee – Compensation and Pension Committees

$15,000

Annual Chair Retainer Fee – Other Committees

$10,000

Presiding Director Annual Retainer Fee

$25,000

Initial Equity Award (Restricted Stock Units)

$150,000

Annual Equity Award (Restricted Stock Units)

$150,000

 

Terms of Equity Awards

 

Initial Equity Award (Restricted Stock Units)

 

 * Grant Date: Date of Election to the Board

 

 * Number of RSUs: Face value of award divided by the closing price of Lexmark
   Class A Common Stock on the Grant Date, rounded up to the nearest whole share

 

 * Vesting: 100% vested on the sixth anniversary of the Grant Date

 

 * Settlement: On termination of status as a Board member

 

Annual Equity Award (Restricted Stock Units)

 

 * Grant Date: Annual Meeting of Stockholders.  For Eligible Directors appointed
   to the Board at any time after the Annual Meeting of Stockholders, the annual
   equity award will be prorated for the remaining months of service until the
   next scheduled Annual Meeting of Stockholders

 

 * Number of RSUs: Face value of award divided by the closing price of Lexmark
   Class A Common Stock on the Grant Date, rounded up to the nearest whole share

 

 * Vesting: 100% vested on the date immediately preceding the next Annual
   Meeting of Stockholders

 

 * Settlement: 100% on the earlier of (i) termination of status as a Board
   member or (ii) the fifth anniversary of the date of grant

 

Deferred Stock Units: Pursuant to the terms of the Lexmark International, Inc.
2005 Nonemployee Director Stock Plan, each nonemployee director may defer his or
her retainer and/or meeting fees into Deferred Stock Units based on the fair
market value of Lexmark Class A Common Stock on the date of deferral. The
Deferred Stock Units are eligible for settlement initially on June 30th in the
fifth year following the date of grant.

 






--------------------------------------------------------------------------------


